DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 4/27/2022 to have been entered. Claims 1-17 remain pending, and are subject to the restriction requirement dated 3/28/2022. References not included with this Office action can be found in a prior action. 

Election/Restrictions
Applicant’s election of Group I, claims 1-8, in the reply filed on 4/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/27/2022.
Claims 1-8 are under consideration on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2014/036951) in view of Zhou et al. (Materials Science and Engineering C (2015), 48, 172-178), Nickels et al. (J Biomed Mater Res Part A (2013), 101A, 1464-1471), Andree et al (Applied Materials and Interfaces (May 17th, 2016), 8, 14349-14356; Reference U), and Jeychandran et al. (Journal of Colloid and Interface Science (2010), 341, 136-142; Reference V) as evidenced by Poyraz (Master’s thesis, 118 pages; Reference W). 
Wang teaches a fractal structure composite comprising biotinylated EpCAM antibody conjugated to a polypyrrole surface for capturing circulating tumor cells (Abstract), wherein the polypyrrole surface is electrochemically made using a three electrode system comprising a platinum wire counter electrode, a silver/silver chloride reference electrode, a crystalline silicon substrate as the working electrode, and an electrolyte solution comprising chloroauric acid, and wherein the biotinylated EpCAM antibody is conjugated to the polypyrrole surface with streptavidin at 10 g/L (i.e. 10 mg/ml) (Example 1 of the machine translation at p5), reading in-part on claim 1 and the streptavidin concentration of claim 8. Wang teaches a preferred embodiment comprising platinum or copper electrodes (p3 of the machine translation, paragraph starting “In a preferred embodiment, the material of the substrate…), reading in-part on claim 3. Wang teaches an electrochemical reaction time of 20-180 minutes at -0.5 V (p3 of the machine translation, paragraph starting “When the surface of the fractal structure…”), reading on reaction time of claim 5 and reading in-part on the voltage range of claim 5. 
Regarding claim 1, Wang does not teach any chlorine-doped polypyrrole and does not teach any nanocone structure. Regarding claim 1, Wang does not teach an EDS and NSH crosslinker. Regarding claim 1, Wang does not teach BSA. Regarding claim 2, Wang does not teach any reaction pH value or charge density value. Regarding claim 3, Wang does not teach potassium chloride as a source of chloride ions. Regarding claim 7, the time of the grafting reaction is 10-20 h, and the temperature of the grafting reaction is 4°C-8°C; the temperature of the activation treatment is normal temperature, and the time of the activation treatment is 30-60 min; the time of the culturing is 40-60 min; and the period of time is 40-60 min. Regarding claim 8, Wang does not teach that the concentration of EDC in the aqueous solution of EDC and NHS in step (3) is 0.005-0.015 g/mL and the concentration of NHS is 0.005-0.015 g/mL; and the concentration of the aqueous streptavidin solution is 15-40 pg/mL, and the mass concentration of the BSA solution is 0.5%-1.5%.
Zhou teaches that nanocones are one of three typical polypyrrole nanoarchitechtures (Abstract and Fig. 1), and that mammalian cells can be cultured on functionalized nanocone polypyrrole (Fig. 5 and paragraph starting “MC3T3 cells grown…”), reading on the polypyrrole nanocones of claim 1. Zhou teaches making the polypyrrole compositions with a saturated calomel electrode (SCE), which as evidenced by Poyraz comprises potassium chloride, at a pH of 7.4 and a charge density of 1.5 mA/cm2 (subheading 2.2 on p173-174 of Zhou; subheading 2.2.4 on p39 for Poyraz), reading on the charge density of claim 2, reading in-part on the pH range of claim 2, and reading the potassium chloride of claim 3. Zhou teaches culturing MC3T3-E1 (i.e., a murine osteoblast cell line) for 1, 3, 5,or 7 days (subheading 2.5.1), reading in-part on the culturing times of claim 7.
Nickels teaches that chlorine-doped polypyrrole (PPyCl) is a well-tolerated biomaterial (1st paragraph of the Introduction) and is capable of culturing mammalian cells (Fig. 4), reading on the chlorine-doped polypyrrole (PPyCl) of claim 1. Nickels teaches electrochemical synthesis of PPyCl comprising applying 720 mV for 30 seconds using a potentiostat (p1465, subheading “Conductivity measurement”), reading on the chronopotentometry methods of claim 1, the voltages of claim 5, and reading in-part on the time range of claim 5.
Andree teaches methods of conjugating EpCAM antibodies to surfaces for the capture of circulating tumor cells (Abstract). Andree teaches conjugating the EpCAM antibody to a polyacrylic acid surface comprising free amines utilizing EDC and NHS chemistry (Scheme 1, and p14350, subheading “Antibody Surface Functionalization”), reading on claim 1. Andree teaches functionalizing/grafting the EpCAM antibody to the polyacrylic acid surface at room temperature for 30 minutes (p14349), reading in-part on claim 7. Andree teaches EDC and NHS concentrations of 0.3 M (p14350, subheading “Antibody Surface Functionalization”), reading in-part on claim 8.
Jeychandran teaches that bovine serum albumin blocks protein adsorption on hydrophobic and hydrophilic surfaces with respect to the non-specific adsorption of immunoglobin G(Abstract), reading on the BSA of claim 1. Jeychandran teaches a 1 mg/ml concentration of BSA (subheading 2.2.2), reading in-part on the BSA concentration of claim 8.
Regarding the nanocone structure of claim 1, it would have been obvious before the invention was filed to formulate Wang’s polypyrrole structure as a nanocone as taught by Zhou to further culture mammalian cells. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Wang and Zhou are directed towards polypyrrole substrates for either the capture or culturing of mammalian cells. The skilled artisan would have been motivated to do so because Zhou teaches that polypyrrole nanocones are particularly advantageous for the culturing of mammalian cells, and so would likely improve upon the methods of Wang to culturing the circulating tumor cells captured by Wang.
Regarding the chlorine-doped polypyrrole and chronopotentiometry methods of claim 1, it would have been obvious before the invention was filed to further substitute the chlorine-doped polypyrrole of Nickels and Nickel’s methods of making said chlorine-doped the polypyrrole for the polypyrrole of Wang in Wang’s methods. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Wang and Nickels are directed towards polypyrrole substrates for either the capture or culturing of mammalian cells. The skilled artisan would have been motivated to do so because Zhou teaches that chlorine-doped polypyrrole surfaces are particularly advantageous for the culturing of mammalian cells, and so would likely improve upon the methods of Wang to culturing the circulating tumor cells captured by Wang.
Regarding the EDC and NHS crosslinking of claim 1, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06. In this case, the combination of EDC and NHS are taught as useful for conjugating antibodies to surfaces by Andree and the combination of biotin and streptavidin are taught as useful for conjugating antibodies to surfaces by Wang, and so combining both types of conjugation chemistry into a single method as claimed must be held prima facie obvious absent any showing to the contrary.
Regarding the BSA of claim 1, it would have been obvious before the invention was made to add the BSA of Jeychandran to the methods of Wang. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so and the skilled artisan would have been motivated to do so because Jeychandran teaches that specific concentrations of BSA block nonspecific IgG (e.g. antibody) binding, and so the addition would likely improve upon the methods of Wang by reducing non-specific binding of any non-conjugated EpCAM antibody in Wang’s methods. 
Regarding the potassium chloride of claim 3, a person of ordinary skill in the art would have had a reasonable expectation of success in substituting the SCE electrode (comprising KCl) of Zhou as evidenced by Poyraz for the silver/silver chloride electrode of Wang as both KCl and Ag/AgCl electrodes are both explicitly taught as being useful for THE SAME PURPOSE in methods of making polypyrrole substrates. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Regarding the pH of claim 2, the antibody grafting time and temperature of claim 7, the culture and activation times of claim 7, the temperature of claim 7, the EDC concentration of claim 8, and the streptavidin concentration of claim 8, and the BSA concentration of claim 8, optimization of known result effective variables through routine experimentation will not support patentability absent any showing of criticality of said variables; see M.P.E.P. § 2144.05. In this case, the pH range and charge density are known result effective variables as taught by Zhou in methods of making polypyrrole substrates, the culture and activation times and activation temperature are known result effective variables for conjugating EpCAM antibodies as taught by Andree, the streptavidin concentration is a known result effective variable as taught by Wang for conjugating EpCAM antibodies to a polypyrrole substrate, the EDC concentration is a known result effective variable for conjugating EpCAM antibodies as taught by Andree, and lastly the BSA concentration is a known result effective variable for blocking non-specific antibody interactions with substrates as taught by Jeychandran. Thus, the burden is shifted back to establish criticality of the claimed parameters as set forth above by objective evidence.
Regarding the charge density of claim 2 and the voltage range of claim 5, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Also, a range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). In this case, Zhou clearly teaches a charge density within the claimed range in methods of making polypyrrole and Nickels clearly teaches a voltage within the claimed range in methods of making chlorine-doped polypyrrole substrates (PPyCl), and these ranges would inform a person of ordinary skill in the art with respect to the optimal ranges to optimize the charge density and applied voltage in electrochemical methods of making polypyrrole substrates. Thus, the burden is shifted back to establish criticality of the claimed parameters as set forth above by objective evidence.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Zhou, Nickels, Andree, and Jeychandran as applied to claims 1 and 3 above, and further in view of Goel et al. (Polymers for Advanced Technologies (2010), 21(3), 205-210; Reference X).
The teachings of Wang, Zhou, Nickels, Andree, and Jeychandran are relied upon as set forth above. The copper electrode of Wang as set forth above reads in-part on claim 4. Wang further teaches a 0.01-2 mol/L electrolyte concentration (p3 of the machine translation, paragraph starting “When the surface of the fractal structure”) and  biotin concentration (as biotinylated PEG) of 2 mM (p4 of the machine translation, paragraph starting “The method immobilizing the specific antibody…”), reading in-part on claim 6. Nickels further teaches pyrrole at a concentration of 0.1 mol/L (paragraph spanning the left and right column on p1465), reading on claim 6.
Regarding claim 4, Wang, Zhou, Nickels, Andree, and Jeychandran do not teach hydrochloric acid as a source of chloride ions. Regarding claim 6, Wang, Zhou, Nickels, Andree, and Jeychandran do not teach chloride ions at a concentration 0.1-0.3 mol/L. Regarding claim 6, Wang, Zhou, Nickels, Andree, and Jeychandran do not teach a biotin concentration of 0.05-0.2 mol/L.
Goel teaches methods of making chlorine-doped polypyrrole nanoarchitecture compositions with differing sources of chloride comprising p-toluene sulfonic acid, camphor sulfonic acid, hydrochloric acid, and ferric chloride (Abstract), reading on the hydrochloric acid of claim 4. Goel teaches a hydrochloric acid concentration of 20 ml of 2M stock solution (subheading “Synthesis of PPy nanostructures” on p206), reading in-part on the chloride ion concentration of claim 6. 
Regarding the hydrochloric acid of claim 3, a person of ordinary skill in the art would have had a reasonable expectation of success in substituting the hydrochloric acid of Goel for the silver/silver chloride electrode of Wang as both HCl and Ag/AgCl electrodes are both explicitly taught as being useful for THE SAME PURPOSE in methods of making polypyrrole substrates. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Regarding the chloride ion and biotin concentrations of claim 6, optimization of known result effective variables through routine experimentation will not support patentability absent any showing of criticality of said variables; see M.P.E.P. § 2144.05. In this case, the chloride ion concentration is a known result effective variable as taught by Goel in methods of making chlorine-doped polypyrrole substrates, and the biotin concentration is a known result effective variable as taught by Wang in methods of conjugating EpCAM antibodies to polypyrrole substrates. Thus, the burden is shifted back to establish criticality of the claimed parameters as set forth above by objective evidence.
Regarding the pyrrole concentration of claim 6, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Also, a range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). In this case, Nickels clearly teaches a pyrrole concentration within the claimed range in methods of making polypyrrole and these ranges would inform a person of ordinary skill in the art with respect to the optimal ranges to optimize the pyrrole concentration in electrochemical methods of making polypyrrole substrates. Thus, the burden is shifted back to establish criticality of the claimed parameters as set forth above by objective evidence.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653